DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 7, line 17 to page 8, line 3, filed 13 July 2022, with respect to the 35 USC 102 and 103 rejections of claims 2-8 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 2-8 have been withdrawn since the claims have been amended to depend from allowed claim 9. 

3.	Applicant’s arguments, see page 8, lines 4-15, filed 13 July 2022, with respect to the 35 USC 103 rejection of claims 26-28 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 26-28 has been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record does not teach or fairly suggest the method of claim 26 wherein the packaging comprises first and second water-soluble portions, wherein the first water-soluble portion dissolves faster than the second water-soluble portion.

Allowable Subject Matter

4.	Claims 2-12, 15, 26-28 and 42-46 are allowed.

EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	The application has been amended as follows: 

Renumber original claim 9 as claim 1.
Renumber original claims 10-12 as claims 9-11, respectively.
Renumber original claim 15 as claim 12.
Renumber original claims 26-28 as claims 13-15, respectively.
Renumber original claims 42-46 as claims 16-20, respectively.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 11, 2022